ORDER
PER CURIAM.
Harold D. Isaac, Jr., appeals from the judgment entered upon a jury verdict convicting him of forcible rape, Section 566.030 RSMo 2000, forcible sodomy, Section 566.060 RSMo 2000, first-degree burglary, Section 569.160 RSMo 2000, felonious restraint, Section 565.120 RSMo 2000, and two counts of armed criminal action, Section 571.015 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).